,




    Honorable Robert S, Calvert           Opinion No, ~-280
    Comptroller of Public Accounts
    State of Texas                        Re:   Validity of a certain
    Austin, Texas                               expenditure restriction
                                                contained in the general
                                                appropriations bill,
                                                which restrictions were
    Dear Mr. Calvert:                           vetoed by the Governor.

              Your request for an opinion reads in part as follows:

               "The Comptroller of Public Accounts respect-
         fully requests your official opinion in regard to
         the va,lid.ityof certain restrictions contained in
         H.Be 5, the General Appropriations Bill, passed by
         th:e 60th Legislature, First Called Session 1968 s
         In oprnrons No, V-1254 (Auqus.t 25, 19511 and M-219
         (April,18, 19683 you expressed the opin,ion that
         certarn restrictions placed upon expenditures of
         money ,in the appropriations-billsmight conflict with
         general Law and would be invalid, In your Opini,on
         NO. V-1196 (June 28, 1951) you expressed the
         opinion that the Governor's veto of a restriction
         without a concurrent veto of a specific item
         of appropriations under certain circumstances would
         not be an effective veto, The General    Appropriations
         Bill contained the following restrictions upon
         expenditures, al1. of which restrictions were vetoed
         by the Governor:



              al 141    Tke Department of Public Safety,

              "'The Department of Public Safety is authorized
         to own and operate three (3) airplanes and two ,(2)


                                - 1353-



                                                      .
Hon. Robert S. Calvert, page 2 (M-280)


     helicopters only, all of which are to be
     based in Austin except for rescue operations.
    'None of,:,thefunds appropriated above shall
     be expended for the purchase of airplanes
     or helicopters without the specific approval
     of the Governor.'



          "Attached is a copy of the Governor's Proc-
     lamation issued on July 20, 1968, in vetoing the
     above restrictions to the Appropriations Act.

          "The Comptroller hereby requests your of-
     ficial opinion as to'whether the Comptroller may
     issue warrants for payme~nts out of the funds in-
     volved without regard to the restrictions listed
     above."

           In a subsequent separate opinion, this off,ice
will issue its op'nion on the other restrictions con-
                 ~.f
tained in your op nion request.   In Attorney,,General
Opinion Number M-219 %196811 this office held invalid a
rider which provides priorities as to certain historical
sites contained in the General Appropriations Bill fox
the Parks and Wi~ldlife Department to follow, on the ground
that such rider was in conflict with the general statute,
Article 6081~~ Vernon's Civil Statutes.    The rule con-
cerning validity of riders in the Appropriations BiLl is
set out in Attorney General Opinion Numbers C-119 619631,
V-1254 (1951) and V-1196 (1951), as well as numerous other
Attorney. General Opinions.  The rule may be stated as follows:
General legislation cannot be embodied in the General App&-o-
priations Bill., This does not mean that a General Appro-'
priations Bill may not contain general provis,ions and de,tails
limiting and restricting the use of funds therein appropriated
if they do not conflict-with or amount to general 1eqis:etion.
Moore v. Shepoa.cd, 144 Tex. 537, 192 S.W.2d 559 (l9461;
Conley v. Daucrhters of the Republic, 106 Tex, 80, 156 S.W1 197
 61913) * Thus, it may be stated that in addition to
appropriati~ng money and stipul,atinq the amount, manner and




                         -   1354-
    ,


,

             Hon. Robert S. Calvert, page 3      (M-280)


             purpose of the various items of expenditure, a General
             Appropriations 8ill may contain any provisions or riders
             which detail, limit or restrict the use of funds or
             otherwise insure tkat the money is spent for the required
        +:   activity for which it is therein appropriated, if the
             provisions or riders are necessarily connected with and
             incidental to the appropriation and use of funds, and
             provided they do not conflict with general legislation.
             Attorney General Opinion No. 1254 (19511, supra, and
             authorities cited therein.

                       With regard,to~the authority of the Governor
             to veto separate riders in the General Appropriations
             Bill, it was held in Fulmore v. Lane, 104 Tex. 449,~ 140
S.W. 405 (19111, that,the Governor has only such power
             as the Constitution confers upon him, and in the absence
             of expressed authorization, he may not disapprove certain
             paragraphs or portions of a bill and approve the.remainder,
             The authority of the Governor to approve or disapprove
             legislation is contained in Section 14 of~Article IV of
             the Constitution of Texas, which provides, in part, as
             follows:
                       II
                         ” e a If any bill presented to the Governor
                  contains several items of appropriation he may
                  object to one or more of such items, and approve
                  the other portion of the bill,   In suck case he
                  shall append to tke 'bill, at the time of signing
                  it, a statement of the items to whieh ke objects,
                  and no item so objected to skall take effect.
                       ,I

                       Fulmore v. Lane, supra, is the leading ca.se on
             the authority of the Governor to veto riders in an Appso-
             priations Bill and it was stated in that case:
                       3,e i " Tke executive veto power is to be
                  found alone in section 14, :art. 4. of the Consti-
                  tution of this state. By that section he is
                  authorized to disapprove any bill in wkole, or,
                  if a bill contains several items of appropriation,




                                     -   1355-
Hon. Robert S. Calvert. page 4   (M-280)


     he is authorized to object   to one or more of suck
     items. Nowhere in the Constitution is the authority
     given tke Governor to approve in part and disapprove
     in part a bill. Tke only additional authority to dis-
     approving a bill in whole is that given to object to
     an item  or items, where a bill contains several items
     of appropriafion.   It follows conclusively that
     where the veto power is attempted to be exercised
     to object to a paraqraoh or portion of a bill other
     than ar item  or Items, or to language qualifying an
     appropriation or directing the method of its uses,
     he exceeds tke constitutional authority vested in
     him, and his objection to such paragrapk, or portion
     of a bill, or language qualifying an appropriation,
     or directing the method of its use, becomes non-
     effective,   So that we are constrained to hold that
     that portion of ,theveto message contained in sub-
     division 3 of the statement of objections appended
     to the appropri,ation 'bill and filed in tke office
     of the Secretary of State (dealing with the rider)
     was unauthorized, and therefore noneffective, and
     the paragraph so attempted to be stricken out
     will remain as a part of the appropriation bill ~ =
     * "II

           mus it was held in A~ttorney General Opinion
Number V-1196 (1951). relying on Fulmore v, Lane, supra,
as weli as numerous other out-of-s,tate cases, that the
Governor, has tke power to veto only items of an Appropriation
Bill and does not ksve authority to veto ? rider in the
Appropriation Bill unless the rider itself constitutes an
item of appropriation.   A veto by the Governor of any pro-
vision of an Appropriation Bill which   is incidental to the
appropriati,on and is an inseparable part  of an item of
appropriation is 'beyond the constitutional autkority dele-
gated to tke Governor by the provisions of Section 14 of
Article IV of the Constitution of Texas,

          Applying the foregoing principles to tke pro-
vision of tke General Appropriations Bill set out above in
your request, you are advised tkat the Comptroller may issue
warrants for pa:yments out of the funds involved without



                           - 1356-
    I




,




        Hon. Robert S. Calvert, page ,5 (M-280)
                                                 c




        regard     to   that
                        restriction listed in your request, for
        the reason that  such restriction constitutes general
        legislation and is therefore invalid, as outlined in
        Attorney General Opinions M-219 (1968), C-119 (1963)
        and V-1254 (1951).

                  Sn view of this conclusion, it is unnecessary
        for this office to determine whether the veto of such
        provision constituted a lawful exercise of the powers
        granted the governor by the provisions of Section 14
        of Article IV of the Constitution of Texas.

                                SUMMARY

                      The Comptroller may issue warrants for
                 payments out of appropriated funds without
                 regard to the quoted invalid restriction
                 involving the Department of Public Safety
                 contained in the Appropriations Bill.




                                                          Co MARTIN
                                                     rney ,General of Texas

        Prepared by John Reeves
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE         '

        Hawthorne Phillips* Chairman
        Kerns Taylor. Co-Chairman
        Bill Ailen
        Roger 'Brler
        Alfred Walker
        Richard Chote
        John Banks
        A> J. Casu~bbi,,Jr-
        Executive Assistant



                                      - 1357 _